*712ORDER
PER CURIAM
. On consideration of the certified order of the Court of Appeals of Maryland suspending respondent from the practice' of law in that jurisdiction for a period of. 30 days with reinstatement conditioned on hér showing that she is mentally and physically competent to resume the practice of law, see Attorney Grievance Comm’n of Maryland v. Shuler, 443 Md. 494, 117 A.3d 38 (2015), this court’s August 25, 2015, order directing respondent to show cause why reciprocal discipline should not be imposed with reinstatement contingent on proof that her disability has ended pursuant to D.C. Bar R. XI, § 13(g), and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court’s order to show cause or an affidavit as required by D.C. Bar R. XI, § -14(g), it is
ORDERED that Melodie V. Shuler is hereby suspended from the practice of law in the District of Columbia for 30 days with reinstatement conditioned on her showing that her disability has ended pursuant to pursuant to D.C. Bar R. XI § 13(g). See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement the period of respondent’s suspension will not begin to run until such time as she files a D.C. Bar R. XI, § 14(g) affidavit.